Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.


Non-Art Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,062,265.



5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

6.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following language lacks proper antecedent basis:
	In claim 1, lines 18-19, after “for storing on”, “said computing devices”.
In claim 13, line 20, after “for storing on”, “said computing devices”.


Art Rejection
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, U.S. Pat. Appl. Pub. No. 2020/0320894, in view of Jones-McFadden, U.S. Pat. Appl. Pub. No. 2017/0011351.
	Per claim 1, Davidson discloses a life plan management (LPM) computing device comprising at least one processor in communication with at least one memory device (par 0030), the LPM computing device in communication with a consumer computing device and a producer computing device, the at least one processor programmed to:
a) receiving from the consumer computing device associated with a consumer/user, a request from the consumer for generating an interactive life plan including at least one goal, e.g., initial goal inquiry (see par 0085, 0108); 
b) transmit to the consumer computing device executable instructions to cause a plurality of goal icons to be displayed on the consumer computing device, e.g., payoff plan for different types of debt (par 0109);
c) in response to receive user input from the client computing device, the user input including at least one goal icon selected by the consumer, determine at least one goal associated with the selected at least one goal icon, i.e., selecting specific type of debt (par 0109);
d) determine a producer (financial planner) associated with the goal, e.g., trigger a recommendation that user/consumer to contact a financial planner (see par 0112).
	Davidson does not teach generating and transmitting an appointment scheduled between the consumer and the producer. However, Jones-McFadden discloses a computer 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Davidson with Jones-McFadden teaching because it would have enabled the system to set suitable time for both consumer and financial planner to discuss user goal (see Jones-McFadden, par 0045).
	Per claim 2, Davidson teaches generating interactive life plan for the consumer including at least one goal and one or more steps for the consumer to achieve the goals (see par 0110).
	Per claim 3, Davidson teaches receiving a second input from the consumer via the consumer device including a user selection of a second goal icon/item, determining the selected goal associated with the second goal icon/item by looking up user profile data stored in the memory in and adjusting the life plan based on the selected goal, i.e., reprocess data (see pars 0087, 0113).
	Per claim 4, Davidson teaches determining a plurality of steps associated with each goal in the life plan and storing the steps in the life plan, i.e., as a sub-decision tree (see par 0103-0105).
	Per claim 5, Davidson teaches determining a current status for the consumer for completing each goal in the life plan, e.g., display a new milestone (see par 0088).
Per claims 6, Davidson teaches receiving signals indicating that the consumer has completed the step, determining that the consumer has completed the step and causing a notification to be displayed that the consumer has completed the step (see par 0089).

	Per claims 8-9, Davidson teaches enabling the consumer to access one or more producers (financial planners) via a link (window) displayed on the consumer computing device (see par 0111).
Per claim 10, Davidson teaches receiving additional data about the consumer and generating the life plan based upon the one goal specified by the consumer and the additional data, e.g., revisit saving goal (see par 0090, 0113).
Per claim 11, Davidson teaches generating and displaying alert/message including suggested consumer action (see par 0112, 0114). Davison does not explicitly teach receiving and analyzing consumer spending data. However, Jones-McFadden teaches receiving spending data from the consumer device, analyzing the spending data to determine a suggested consumer action that will increase likelihood of the consumer fulfilling the goal (see Jones-McFadden, par 0053-0055).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Davison with Jones-McFadden teaching of receiving and analyzing consumer spending data because it would have enabled the system to generating more suitable recommendations for the consumer to fulfill the goal (see Jones-McFadden, par 0055).
Per claim 12, Davidson teaches causing recommendation to be displayed on the client computing device to assist the consumer to achieve at least one goal of the life plan, i.e., a check list (see par 0114, fig. 7).



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
11/3/21